Citation Nr: 0408581	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 14, 2000, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD) with depression.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1973, with five months and seventeen days of other 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  

In July 1997, the veteran revoked power of attorney for 
Disabled American Veterans and indicated that he wanted Joel 
Engebretsen as his representative.  In November 1999, he 
completed a VA Form 22a appointing Mr. Engebretsen as his 
representative.  Later that month, the RO wrote to Mr. 
Engebretsen and indicated that he was not recognized as the 
representative because he was not an accredited agent.  While 
Mr. Engebretsen completed the necessary form to be the 
representative pursuant to 38 C.F.R. § 20.605 (2003), there 
is no indication that the veteran currently desires to be 
represented by Mr. Engebretsen.  Therefore, the veteran is 
currently unrepresented.

In a July 1993 rating decision, the RO denied service 
connection for pharyngitis and a right foot trauma.  It does 
not appear that the veteran was notified of those 
determinations and given his appellate rights.  See 38 C.F.R. 
§ 19.25 (2003).  Also, in a February 2000 statement, the 
veteran indicated that he wanted to be considered for any 
available reimbursement from VA for the costs of a private 
medical examination done by Lloyd Cripe, Ph.D.  These matters 
are referred to the RO, to include any referral to a VA 
medical center.

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Within one year prior to February 2000, the veteran was seen 
at the VA medical center in Seattle, Washington, and was 
treated at the Peninsula Community Mental Health Center.  He 
has also been receiving Social Security disability benefits.  
Additional records from the Peninsula Community Mental Health 
Center and records from the VA medical center in Seattle, 
Washington, and the Social Security Administration may be 
available.  VA's duty to assist the veteran includes 
obtaining relevant medical records in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC should inform the veteran 
that he has the right to representation, 
to include being represented by a 
veterans service organization, an 
attorney, an agent, or an individual.

2.  The VBA AMC should ask the veteran to 
identify any medical treatment or follow-
up for PTSD for the period from January 
1999 to February 2000.  Obtain all 
records from the Peninsula Community 
Mental Health Center and the VA medical 
center in Seattle, Washington.  Obtain 
any other identified records.  Associate 
all records with the claims file.  If any 
request for private treatment records is 
unsuccessful, the veteran should be 
notified.  38 C.F.R. § 3.159(e).

3.  Ask the veteran to provide any 
evidence showing that he faxed a copy of 
Dr. Cripe's January 2000 report to VA 
prior to February 18, 2000, and the date 
of such a fax.

4.  Obtain copies of all medical and 
other records considered by the Social 
Security Administration (SSA) for all 
claims for Social Security disability 
benefits filed by the veteran, along with 
copies of all SSA decisions.

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
applicable, should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

